Citation Nr: 0617223	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to VA death 
benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision that denied eligibility 
for VA benefits for a surviving spouse.  The appellant 
testified before the Board in May 2006 by video conference 
from the RO in Manila, Republic of the Philippines.  The 
Board has advanced her case on the docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2005).  


FINDING OF FACT

The United States Army has not verified any recognized 
military service by the appellant's husband with the Armed 
Forces of the United States. 


CONCLUSION OF LAW

The criteria for eligibility for VA death benefits have not 
been met.  38 U.S.C.A.
§§ 107, 501 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.203 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004; a decision 
in May 2004; and a statement of the case in April 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case.

As discussed below, the law, not the evidence, controls the 
outcome of this appeal.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The duties to notify and to assist the appellant 
do not apply where the law, as mandated by statute, and not 
the evidence, is dispositive of the claim.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

In addition, VA has obtained all relevant, identified, and 
available evidence, and VA has notified the veteran of any 
unobtained evidence.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The appellant is the surviving spouse of a citizen of the 
Republic of the Philippines.  She seeks VA benefits based on 
her deceased husband's honorable service in the Philippine 
Army from September 1941 to June 1946.  Her husband died in 
April 1985.  Her claim hinges on whether her deceased 
husband's Philippine service is of the type that is 
recognized for certain VA benefits.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 3.1.

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  That 
service is deemed to be "active service" only when 
certified by a service department of the Armed Forces of the 
United States.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service in the Philippine Commonwealth Army prior to July 1, 
1946, is qualifying service for compensation benefits, but 
not for pension or burial benefits.  38 U.S.C.A. § 107.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40.  
Service in the Philippine Scouts (except that described in 38 
C.F.R. § 3.40(b))) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
38 C.F.R. § 3.40(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  38 C.F.R. § 3.40(b).  Service in the 
Commonwealth Army of the Philippines is included, for 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.40(c).  Service as a 
guerrilla under the circumstances outlined in 38 C.F.R. § 
3.40(d) is also included for compensation, dependency and 
indemnity compensation, and burial allowance.

VA has the authority to prescribe the nature of proof needed 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  The governing regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

It appears that the appellant's husband filed a claim for VA 
disability benefits in October 1980, but that the claims file 
was destroyed in March 1996 (about 11 years after his death).  
However, the RO later reconstructed a portion of the file.  

In response to a request for service verification, the Army 
had written in June 1981 that he had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Consequently, in August 1981, the RO had informed the 
appellant's husband that he was ineligible for VA benefits 
because the Army did not verify his service and VA had no 
authority to amend or change the decision. 

In support of her own recent claim, the appellant submitted 
the following documents relevant to her husband's service: a 
March 1946 honorable discharge certificate from the 
Philippine Army; a January 1946 Affidavit of Philippine Army 
Personnel authenticated by an officer of the Philippine Army; 
a February 1954 approval of a claim for education benefits 
from the Philippine Veteran's Affairs Office; an October 1989 
certification of medical care from a battalion surgeon who 
treated her husband from 1944 to 1945 while serving together 
in an infantry unit; a February 2004 certification of service 
from the Office of the Adjutant General of the Armed Forces 
of the Philippines; and a March 2004 joint affidavit from two 
soldiers who served in the same infantry unit with her 
husband from 1941 to 1946.   None of the documents was issued 
or verified by the United States Army.  

In July 2005, the RO requested a follow-up search for service 
personnel and medical records from the National Personnel 
Records Center and received a negative reply in August 2005. 

The appellant argues that the Immigration Act of 1990 allows 
consideration of Philippines-generated documentation to 
establish service in the Philippine Army for immigration and 
naturalization purposes.  Almero v. INS, 18 F.3d 757 (9th 
Cir. 1994).  She argues that if the Immigration Act allows 
veterans to rely on Philippine-generated documentation to 
establish their veteran's status, then certification by the 
United States service department should not be required for 
VA benefits. 

However, it is well-established law that a claimant seeking 
veteran's benefits based on service in the Philippine 
Commonwealth Army must prove service with documentation 
issued or verified by a United States service department.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In Soria, the 
United States Court of Appeals for the Federal Circuit noted 
that the Immigration Act specifically provided that it shall 
not be construed as affecting the benefits of a person under 
any other law (other than the Immigration and Naturalization 
Act).  See also Fazon v. Brown, 9 Vet. App. 319 (1996) 
(distinguishing between veteran's status for purposed of 
naturalization and veteran's benefits); Duro v. Derwinski, 2 
Vet. App. 530 (1992) (certification of veteran's status by 
Republic of Philippines Department of National Defense was 
insufficient). 

Regrettably, the Board concludes that the appellant is not 
eligible for VA benefits because the United States Department 
of the Army has not verified her husband's service with the 
Armed Forces of the United States.  The Board does not 
question the validity of the evidence from Philippine 
sources, but concludes that it is not sufficient to prove 
eligibility.  

The Board must therefore find that the appellant's deceased 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.40, that would confer basic 
eligibility for VA benefits.  Accordingly, her claim for 
entitlement to VA death benefits must be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for legal entitlement to VA death benefits is 
denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


